PER CURIAM :
A la una y media de la madrugada del sábado 19 de enero, 1957, los demandantes, marido y mujer, luego de asistir a una boda y comer en un restaurante se dirigían a su hogar. Tomaron la ruta que los conducía por la avenida Andalucía de Puerto Nuevo. A esa fecha se es-taba construyendo el alcantarillado pluvial. Había una ex-cavación en la intersección de la avenida con la calle Argelia. Cuando los trabajadores de la demandada terminaron sus trabajos el viernes por la tarde pusieron unas grillas encen-didas sobre unos tablones alrededor de la excavación. Sobre la excavación hay una luz de alumbrado público. El deman-dante, en una noche lluviosa, conducía su vehículo a una velo-cidad de 25 a 30 millas por una avenida y sin poner a funcio-nar los limpiaparabrisas. Como a 30 pies antes del sitio del accidente, vio una sombra o mancha y no fue hasta que estuvo a 15 pies que aplicó los frenos, pero el fango que había sobre el pavimento, hizo que el vehículo patinara. Luego de chocar, le dio marcha atrás al vehículo y llevó a su esposa a donde el médico. Cuando la policía llegó al sitio del accidente, en-contró las grillas volcadas en la excavación y apagadas, ex-cepto una que permanecía encendida sobre la avenida.
Con esta prueba el juez de instancia desestimó la demanda, y los recurrentes sostienen que erró, (1) al determinar que el lugar de la excavación estaba alumbrado, sin prueba que lo justifique, y (2) al concluir que el recurrente incurrió en negligencia al no frenar prontamente.
*314Examinada la prueba, de ésta surge que está amplia-mente sostenida la determinación del tribunal de instancia al efecto de que el sitio donde ocurrió el accidente estaba alum-brado. Asimismo lo está su conclusión de que el demandante .fue negligente.

.Se confirmará la sentencia recurrida.